      Case 1:19-cv-03312-CKK Document 7 Filed 02/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 VICKI FANNING MCLEAN, et al.,
              Plaintiffs,

         v.                                              Civil Action No. 19-3312 (CKK)

 RUSSIAN FEDERATION, et al.,

              Defendants.



                                           ORDER
                                      (February 11, 2020)
   On January 7, 2020, this Court issued an Order instructing Plaintiffs, who are pro se, that

“[i]n order to avoid the finality of a mandatory dismissal of this action against Defendants . . .

by no later than February 2, 2020, Plaintiffs must either cause process to be served upon

Defendants and proof of service to be filed with the Court or establish good cause for the failure

to do so.” Rule 4(m) Order, ECF No. 4.

   As of the date of this Order, the public docket reflects that Plaintiffs have neither filed proof

of service upon all Defendants in this action nor established good cause for failure to do so by

the designated date. The only proof of service that Plaintiffs have filed in this action includes

a USPS label for postage sent to “U.S. Attorney General Wm Barr.” See “Affidavit of Service

to U.S. Attorney General William Barr,” ECF No. 3; id. Ex. 1, ECF No. 3-1. Plaintiffs,

however, have not brought suit against the Attorney General or any United States governmental

entity or officer. See Compl, ECF No. 1.

   According to Federal Rule of Civil Procedure 4(m):

       If a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff—must dismiss the
                                            1
          Case 1:19-cv-03312-CKK Document 7 Filed 02/11/20 Page 2 of 2




       action without prejudice against that defendant or order that service be made
       within a specified time. But if the plaintiff shows good cause for the failure, the
       court must extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m) (emphasis added).

   Accordingly, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure and this Court’s

January 7, 2020 Order, it is, this 11th day of February 2020, hereby

   ORDERED that this action is DISMISSED WITHOUT PREJUDICE as to all

Defendants for Plaintiffs’ failure to serve the summons and complaint on Defendants. The

Clerk of the Court shall mail this Order to Plaintiffs at their addresses of record.

   SO ORDERED.

   This is a final, appealable order.

                                                           /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                2
